Marguerite Salinas a/k/a




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 13, 2014

                                    No. 04-14-00104-CV

                                     Richard ABRAMS,
                                         Appellant

                                              v.

Marguerite SALINAS a/k/a Marguerit Y. Salinas f/k/a Marguerite Abrams and Ashely Abrams
                              a/k/a Ashley N. Abrams,
                                      Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1987-CI-16750
                       Honorable Janet P. Littlejohn, Judge Presiding


                                       ORDER

         Appellant's motion for extension of time to file brief is hereby GRANTED. Appellant's
brief is deemed filed as of June 10, 2014.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court